DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
select a threshold probability value used by each model of the plurality of trained models to classify an authentication event as positive or negative with respect to the unauthorized lateral movement in the network, wherein the threshold probability value is selected based on the validation training set.
Claims 2-5, 7, 10 and 21 are considered allowable based at least upon their dependence upon claim 1.
For claim 11, the prior art fails to teach:
select a threshold probability value used by each model of the plurality of trained models to classify an authentication event as positive or negative with respect to the unauthorized lateral movement in the network and wherein the threshold probability value is selected based on the validation training set.
Claims 12-14, 16 and 22
For claim 18, the prior art fails to teach:
selecting, by the system, a threshold probability value used by each model of the plurality of trained models to classify an authentication event as positive or negative with respect to the unauthorized lateral movement in the network, wherein the threshold probability value is selected based on the validation training set.
Claims 19-20 and 23-25 are considered allowable based at least upon their dependence upon claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choudhury et al (US 2018/0103052).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849